Name: Commission Regulation (EC) No 3069/93 of 5 November 1993 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/ 16 Official Journal of the European Communities 6. 11 . 93 COMMISSION REGULATION (EC) No 3069/93 of 5 November 1993 suspending advance fixing of the import levy for cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the levy may be suspended for durum wheat if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas, in view of the uncertainty reigning on the markets, there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the import levy for cereals should therefore be suspended ; Article 1 Advance fixing of the import levy on the products falling within CN code 1001 10 00 is hereby suspended from 6 November until 3 December 1993 . Article 2 This Regulation shall enter into force on 6 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1993 . For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7 . 1992, p. (2) OJ No L 196, 5. 8 . 1993, p . 21 . 22.